In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-21-00020-CR



            DAVID JOEL DEAN, Appellant

                           V.

           THE STATE OF TEXAS, Appellee




         On Appeal from the 8th District Court
              Hopkins County, Texas
              Trial Court No. 2027868




      Before Morriss, C.J., Burgess and Stevens, JJ.
                                           ORDER

       Our review of the clerk’s record and the reporter’s record indicates that they contain

“sensitive data” as that phrase is defined in Rule 9.10 of the Texas Rules of Appellate Procedure.

See TEX. R. APP. P. 9.10(a). Sensitive data includes “a birth date, a home address, and the name

of any person who was a minor at the time the offense was committed.” TEX. R. APP. P.

9.10(a)(3). The clerk’s record and volume four of the reporter’s record contain the name of a

person who was a minor at the time the offense was committed. Rule 9.10(b) states, “Unless a

court orders otherwise, an electronic or paper filing with the court, including the contents of any

appendices, must not contain sensitive data.” TEX. R. APP. P. 9.10(b).

       Rule 9.10(g) provides, “A court may also order that a document be filed under seal in

paper form or electronic form, without redaction.” TEX. R. APP. P. 9.10(g). Therefore, because

the clerk’s record and volume four of the reporter’s record contain sensitive data, we order the

clerk of this Court or her appointee, in accordance with Rule 9.10(g), to seal the electronically

filed clerk’s record and volume four of the reporter’s record.

       IT IS SO ORDERED.



                                                     BY THE COURT

Date: December 3, 2021




                                                 2